Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The recited “substrate” is actually a counter electrode and not a substrate. App. Spec. p. 9. It is unclear how an electrode can be both a substrate and counter electrode at the same time. 
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities. Appropriate correction is required.
Claim 11. The limitation “the range” is objected to based on antecedent basis. The Examiner suggests amending to “a range.”

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:



Claims 3, 5, & 7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 & 5. The limitation “a Cu substrate” is actually a counter electrode and not a substrate. It is unclear how an electrode can be both a substrate and counter electrode at the same time. Thus this claim is indefinite.
The Examiner suggests amending to just “Cu.”

Claim 7. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The Examiner suggests striking “in particular by filtration.”

Allowable Subject Matter
Claims 1-2, 4, 6, and 8-10 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenberg, U.S. Patent No. 5,362,459.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794